DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          CHARLES FAUSTIN,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-1715

                               [June 6, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Paul L. Backman, Judge; L.T. Case No. 09-
004654CF10D.

   Antony P. Ryan, Regional Counsel, and Louis G. Carres, Special
Assistant Conflict Counsel, Office of Criminal Conflict and Civil Regional
Counsel, Fourth District, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Don M. Rogers,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We dismiss this appeal without prejudice for appellant to seek relief on
the sentencing issue under Florida Rule of Criminal Procedure 3.800 or
3.850.

GERBER, C.J., GROSS and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.